 

Case 3:19-cv-00363-CAB-JLB Document 10

Jose Montalvo

Case#: 3:19-cv-00363-CAB-JLB
2410 Herndon Ave #104
Clovis, CA 93611

August 29, 2019

Filed 09/04/19 PagelD.79 Page 1 of 3

 

United States District Court
Southern District of California
Office of the Clerk

333 West Broadway, suite 420
San Diego, CA 92101

 

Cl.
SOUTHE
thy¥

 

 

My name Jose Montalvo, case#: 3:19-cv-00363-CAB-JLB. | am writing to you to confirm my

change of address.

My new address is as follows:

Jose Montalvo, 2410 Herndon Ave #104, Clovis, CA 96311,

Thank You for your time.

Respectfully,

   

Jose Montalvo

 
 

 

Case 3:19-cv-00363-CAB-JLB Document10 Filed 09/04/19 PagelD.80 Page 2 of 3

Jose wants lve

ZY Lannea ave * fd
Chayes » cA 93 bi]

 

uf

CA 936
36 ALK IG
PML:

7
i
gy
&
i
es

th
STe7O0G 7122204

 

dg
a
2
nm
7

CLERK

SOUTHERN 3;

 

Lined Stote Dishrcd Court
Southem Dishricl of California
Office of the ClerK
335 lest Broad way» Euite* 420

Seii-BeISse Son ego LT
 

Case 3:19-cv-00363-CAB-JLB Document10 Filed 09/04/19 PagelD.81 Page 3 of 3

 

 

  
 

ie Rae
AES a x
